Although we think that the superintendent of the bureau of buildings has no power or discretion to refuse a permit on the ground that the proposed building violates a restrictive covenant, as this is not a matter for him to decide, yet, in view of the fact that this court has issued an injunction prohibiting the petitioner from constructing the building in question, we have decided to affirm this order, without prejudice to an application to be made after the vacation or termination of the injunction. Order affirmed, without costs. Blaekmar, P. J., Rich, Kelly, Manning and Young, JJ., concur.